 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDLitton Financial Printing and Teamsters Union Local853 Warehouse,Mail Order and Retail Employees,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 20-RC-12284January 30, 1975DECISION ON REVIEWBY ACTINGCHAIRMAN FANNING ANDMEMBERS JENKINS AND PENELLOOn October 8, 1974,the RegionalDirector forRegion 20 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate a unit of four office clericalemployees at the Employer's San Leandro, Califor-nia, location. Thereafter, in accordance with Section102.67 of the National LaborRelations Board Rulesand Regulations, Series 8, as amended, the Employertimely filed a request for review of the RegionalDirector's decision, contending that the RegionalDirector erred in failing to exclude the executivesecretary to the generalmanager asa confidentialemployee.On November 14, 1974, the National LaborRelations Board by telegraphic order granted therequest for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase, including the Employer's brief on review, andmakes the following findings:The Employer prints commercial business forms,specifically bank passbooks and banking checks, atitsSan Leandro, California, facility under thedirection of General Manager Foley. As found bythe Regional Director, General Manager Foley is incharge of labor relations at the San Leandro facilityand in that capacity meets regularly with the unionrepresentative who represents the Employer's manu-facturing employees at that location. Foley corre-spondswith the Union, sets dates for futuremeetings, and meets with the union representative inan effort to resolve "protests" involving the manufac-turing employees.He also corresponds with thecorporate industrial relations department regardinggrievances filed, and EEO and OSHA matters. Withrespect to grievances reported to the industrialrelations department, Foley's correspondence coversthe nature of the grievance, his recommendation, anda request for advice. Grievances arise a few times amonth and the industrial relations department isnotified in about 50 percent of thecases.AlthoughFoley has not yet done so, he will participate in thelabor contract negotiations for the San Leandrofacility when the present collective-bargaining agree-ment expires. As Foley's executive secretary, KarenJones, in addition to other duties, prepares hiscorrespondence with the Union and with the corpo-rate industrial relations department. She also per-forms filing duties, including the filing of reprimandsgiven to employees and written evaluations andrecommendations for pay increases made by theshop superintendent or shop foremen.From the foregoing, we conclude that based uponGeneralManager Foley's responsibilities regardinggrievances, particularly his recommendations to theindustrial relations department, and his anticipatedinvolvement in the forthcoming negotiations, he isengaged in the formulation, determination, andeffectuation of management policies in the field oflabor relations at the San Leandro facility. Inasmuchas Karen Jones handles his correspondence, we findthat she assists in the preparation of and has accessto confidential labor relations matters. Accordingly,she is excluded as a confidential employee.' The caseishereby remanded to the Regional Director forRegion 20 for the purpose of conducting an electionpursuant to his Decision and Direction of Election,as modified herein, except that the payroll period fordeterminingeligibilityshallbe that immediatelypreceding the date of this Decision on Review.[Excelsiorfootnote omitted from publication.]IFirestone Synthetic Latex Company,201 NLRB 347 (1973).216 NLRB No. 66